Citation Nr: 0814703	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypertension, status post pacemaker insertion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957, and from September 1958 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the RO that, inter 
alia, confirmed and continued a 30 percent disability rating 
for hypertension, status-post pacemaker insertion. The 
veteran filed a notice of disagreement (NOD) in January 2003. 
The RO issued a statement of the case (SOC) in February 2003, 
and the veteran filed a substantive appeal later that same 
month. In February 2004, the veteran withdrew a prior request 
for an RO hearing. A May 2004 supplemental SOC (SSOC) 
reflects the RO's continued denial of a rating in excess of 
30 percent for hypertension, status-post pacemaker insertion.

In February 2005, the Board remanded the matter on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for further action. A Supplemental SOC (SSOC) 
was issued in November 2005, reflecting the AMC's continued 
denial of a rating in excess of 30 percent for hypertension, 
status-post pacemaker insertion.

In June 2006, the Board again remanded this matter to the 
/AMC for compliance with instructions in the previous remand.  
After completing the requested action, the AMC continued the 
denial of the claim, as reflected in a November 2007 SSOC, 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran has complained of dizziness, few 
symptoms or clinical findings related to his service-
connected hypertension, status post pacemaker insertion, have 
been noted; the medical evidence is negative for any 
documented episodes of syncope or chronic congestive heart 
failure since implantation of a permanent pacemaker in 1997.  

3.  In March 2007, an echocardiogram showed normal left 
ventricular size and systolic function with an estimated left 
ventricular ejection fraction of 65 percent; a stress test 
showed that the veteran achieved 9.1 METS, with no chest 
pain. 

4.  The veteran's diastolic pressure has never exceeded 112 
during the appeal period.

5.  The veteran has not been diagnosed with any heart 
conditions or heart diseases other than his service-connected 
hypertension, status post pacemaker insertion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypertension, status post pacemaker insertion, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321,  
4.1, 4.2, 4.7, 4.10, and 4.104, Diagnostic Codes 7101-7015 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).In Vazquez-Flores, 
the United States Court of Appeals for Veterans Claims 
(Court) found that, at a minimum, adequate VCAA notice in 
connection with a claim for increase requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the February 2003 SOC and November 2005 SSOC 
set forth the criteria for higher ratings for cardiovascular 
disabilities (which suffices for Dingess/Hartman).  The 
November 2002 pre-rating letter and March 2005, July 2006, 
and July 2007 post-rating letters provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The July 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  These letters also 
informed the veteran that he should send the RO any evidence 
or information in his possession that may pertain to his 
claim.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the May 2004, November 2005, and 
November 2007 SSOCs).  Hence, while some of the notice post-
dates the rating decision on appeal, the veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this regard, the veteran has provided oral statements 
during a February 2004 informal conference with a DRO where 
he relates complaints of dizziness to his service-connected 
cardiovascular disability and explains that this causes him 
to walk into walls, similar statements were made by the 
veteran as reported in several VA examination reports, and 
also statements from his representative addressing the 
increase in severity of his hypertension, status post 
pacemaker insertion disability, the effects such increase has 
on his daily life which, his representative asserts, warrants 
an increased rating.  These statements indicate an awareness 
on the part of the veteran that information about such 
effects, with specific examples, is necessary to substantiate 
a claim for a higher rating.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records and the reports of VA 
examinations conducted in November 2002, March 2004, June 
2005, August 2005, February 2007, March 2007, April 2007, and 
August 2007, which include echocardiogram and exercise stress 
test results.  Also of record is the report from the February 
2004 DRO informal conference, and  various written statements 
provided by the veteran, and by his representative, on his 
behalf.
 
In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends that his service-connected hypertension, 
status post pacemaker insertion, is more severe than the 
current 30 percent rating reflects.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by a May 1984 rating decision, the RO granted 
service connection and assigned a 10 percent disability 
rating for hypertension, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, effective September 23, 1983.    

In April 1997, the veteran underwent a procedure for 
placement of a permanent pacemaker due to pauses on 
telemetry, dizziness, and hypertension following two near 
syncopal episodes.  In June 1997, the veteran submitted a 
claim for an increased rating.  By a December 1997 rating 
decision, the RO continued the 10 percent rating for service-
connected hypertension.  Later that same month, the veteran 
submitted his NOD with the assigned rating. 

In February 1998, by resolving all reasonable doubt in the 
veteran's favor, the DRO recharacterized the veteran's 
disability as hypertension, status post pacemaker insertion 
and increased the rating from 10 percent to 100 percent, 
effective April 10, 1997, followed by a 30 percent rating 
effective June 1, 1998, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Codes (DCs) 7101-7015.   The 30 percent rating has 
been in effect since June 1, 1998.

The veteran filed his current claim for a higher rating in 
November 2002.  At that time, his hypertension disability 
remained rated pursuant to DCs 7101-7105, for hypertension 
(DC 7101), and for auriculoventricular block (DC 7015).  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27 (2007).  Here, however, the hyphenated diagnostic code 
reflects the veteran's pacemaker insertion was due to his 
hypertension. 

At the time of the February 1998 decision, the rating 
criteria pursuant to DC 7015 addressed pacemaker insertions 
and provided that a 100 percent rating was warranted for 
complete auriculoventricular block, with attacks of syncope 
necessitating the insertion of a permanent internal 
pacemaker, and for one year, after which period the rating 
will be based on residuals, as follows: for complete block; 
with Stokes-Adams attacks several times a year despite the 
use of medication or the management of the block by pacemaker 
warrants a 60 percent rating.  A 30 percent rating is 
warranted for complete block; without syncope or as a minimum 
rating when a pacemaker has been inserted.  DC 7015 (as in 
effect prior to January 12, 1998).  

During the pendency of the appeal, there have been regulatory 
changes that bear on the matter under consideration.  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003). 

VA revised the criteria for evaluating disorders of the 
cardiovascular  system, effective January 12, 1998. The 
revised 38 C.F.R. § 4.104, DC 7015provides  that a  100 
percent rating is warranted for chronic congestive heart 
failure; if a workload of 3 METs or less  results in dyspnea, 
fatigue, angina, dizziness, or syncope;  or with left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  With more than one episode of acute 
congestive heart failure in the past year; if a  workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope;  or with 
left ventricular dysfunction with an ejection  fraction of 30 
to 50 percent, a 60 percent rating is  warranted.  A 30 
percent rating is appropriate when a  workload of greater 
than 5 METs but not greater than 7 METs  results in dyspnea, 
fatigue, angina, dizziness, or syncope;  or where there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.   When a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or  syncope; 
or when continuous medication or a pacemaker  required, a 10 
percent rating is for assignment.  38 C.F.R. § 4.104 (2007)

Prior to January 12, 1998, there was no DC 7018.  However, 
the revised criteria provides under DC 7018 that a 100 
percent rating is warranted for two months following hospital 
admission for implantation or reimplantation of a cardiac 
pacemaker.  Thereafter, the disorder is to be evaluated as 
supraventicular arrhythmias (DC 7010), ventricular 
arrhythmias, (DC 7011), or atrioventricular block (DC 7015), 
with a minimum rating of 10 percent to be assigned.  The 
Board notes that the veteran was not service-connected for a 
heart disability or disease, other than hypertension for 
which the pacemaker was inserted, at the time of the 
implantation of his pacemaker.  

Hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  For 
purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Effective January 12, 1998, the rating criteria for DC 7101 
are  as follows. A rating of 10 percent requires diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control. A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more. A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more. A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. § 
4.104 (2007).

In addition to the preceding rating criteria, VA more  
recently revised the regulation that governs the evaluation 
of specified cardiovascular disorders-those  rated under DCs 
7000 through 7007, 7011, and 7015 through 7020, effective 
October 6, 2006.  See 38 C.F.R. 4.100.  The revised 
regulation contains the following new provisions: (1) In all 
cases, whether or not cardiac hypertrophy or dilatation 
(documented by electrocardiogram, echocardiogram, or X-ray) 
is present and whether or not there is a need for continuous 
medication must be ascertained. (2) Even if the requirement 
for a 10 percent rating (based on the need for continuous 
medication) or a 30 percent rating (based on the presence of 
cardiac hypertrophy or dilatation) is met, MET testing is 
required except when there is a medical contraindication; 
when the left ventricular ejection fraction has been measured 
and is 50 percent or less; when chronic congestive heart 
failure is present or there has been more than one episode of 
congestive heart failure within the past year; and when a 100 
percent evaluation can be assigned on another basis. (3) If 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability.

Moreover, the revised regulation adds a new "Note (3)" to 38 
C.F.R. § 4.104, DC 7101 for hypertensive vascular disease, 
stating that hypertension is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.

However, in this case, since there is no objective medical 
evidence of manifestations or diagnoses of any heart disease 
or disability, in addition to the veteran's service-connected 
hypertension, consideration of a separate or higher rating 
for valvular heart disease (DC 7000), endocarditis (7001), 
pericarditis (7002), pericardial adhesions (7003), syphilitic 
heart disease (7004), arteriosclerotic heart disease (7005), 
myocardial infarction (7006), hypertensive heart disease 
(7007), atrioventricular block (7015), heart valve 
replacement (7016), coronary bypass surgery (7017), 
implantable cardiac pacemakers (7018), cardiac 
transplantation (DC 7019); or cardiomyopathy (DC 7020) is not 
for consideration.  

Here, the revised regulation pertinent to the evaluation of 
the relevant cardiovascular disorder may be applied as of the 
October 6, 2006 effective date.  And though the veteran has 
not yet received notice of these provisions, as explained 
below, they could not realistically result in any higher 
rating than that awarded for the relevant time frame; hence, 
the absence of such notice was merely harmless error.  See 
e.g., Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  

VA outpatient records from November and December 2002 reflect 
that the veteran complained of high blood pressure readings 
from his home monitor.  He was given new medication to 
control his high blood pressure.  He denied dizziness, chest 
pain, and sudden change in vision or increase in normal 
headache frequency.  His blood pressure was 159/105, 183/102, 
and repeated with his home monitor was 176/104.  It was noted 
that the veteran mistakenly stopped taking one of his 
prescribed medications when he was given the additional new 
medication.  

A November 2002 VA examination report reflects that the 
veteran reported the pacemaker placement did not help the 
vertigo.  He denied any other problems with his heart.  He 
complained of occasional pain at the site of his pacemaker, 
which was minor and not severe.  Blood pressure was 190/90.  
On examination, his heart had regular rhythm without murmurs, 
rubs or gallops and there was no jugular venous distention.  
The examiner assessed the veteran as asymptomatic from heart 
disease currently and it was unlikely that he had any heart 
condition that would shorten his life span.  He also assessed 
hypertension, uncontrolled, hypothyroidism, and complaints of 
pain at pacemaker site with no abnormality noted.  

A December 2003 VA record notes the veteran's blood pressure 
was 153/97. 

A March 2004 neurological examination report notes that the 
veteran complained of dizziness that had been getting worse.  
The veteran stated that the dizziness was associated with 
staggering, which used to cause him to walk into walls.  The 
examiner noted that an audiological workup ruled out any 
relationship; however, he opined that the fact the veteran 
has tinnitus and pronounced hearing loss in the left ear, 
this naturally points to the left ear as the source of the 
veteran's dizziness and staggering.  The veteran stated that 
if he makes an effort and he concentrates, then he does not 
have the staggering and the dizziness.  After physical 
examination, the examiner stated that he felt that the 
veteran had a bonafide problem with a lot of psychological 
overlay, noting that the veteran's report of no staggering or 
dizziness when he concentrates is very suggestive that this 
is a psychological reaction.  

An April 2004 VA outpatient record reflects that the 
veteran's hypertension is not controlled and the veteran is 
not compliant with medications.  

A June 2005 VA examination report notes that the claims file 
was reviewed.  The veteran denied diagnosis of congestive 
heart failure or heart attack.  Blood pressure reading were 
160/90, 162/94, and 166/98.  On examination, his heart was 
regular rate and rhythm.  No evidence of jugular venous 
distention or peripheral edema.   Pacemaker surveillance 
revealed the veteran had 100 percent paced beats with 
pacemaker function within normal limits.

In the report of an August 2005 VA examination, the examiner 
noted  that the claims file was reviewed.  The veteran 
reported chronic dizziness that was worse with heights such 
as climbing ladders.  He denied any angina, dyspnea on 
exertion, fatigue, or syncope. The veteran reported that he 
was able to do activities around his yard such as mow,  
sweep, and rake.  He could walk up stairs without difficulty.  
He stated that he had never been told that he has congestive 
heart failure.  Blood pressure was 190/110, left arm, 
188/110, right arm, and a recheck in the left arm 190/112.  
Physical examination revealed regular rate without any 
audible murmurs, rubs or gallops, no carotid bruits, and 
pulses were 2+ and symmetric with no lower extremity edema.  
The examiner diagnosed hypertension and sick sinus syndrome, 
status post pacemaker placement, noting that the veteran 
remained asymptomatic except for some dizziness. 

In the report of a February 2007 VA examination, the examiner 
noted review of the claims file and he commented that despite 
having a pacemaker placed, the veteran still had complaints 
of constant dizziness.  The veteran stated he never had a 
myocardial infarction and has no trouble with edema.  He does 
become mildly short of breathe going up stairs to exercise, 
but has no chest pain or shortness of breathe with sexual 
intercourse.  He denied any syncopal episodes.  The veteran 
was currently on medications to control high blood pressure.   
Blood pressure readings were 180/104, 180/98, and 176/92.  On 
examination, the veteran was in no acute distress, there was 
no conversational dyspnea noted and no dyspnea noted upon the 
veteran's ambulating from the waiting room to the examination 
room.  Rhythm was regular, there was no carotid bruits, he 
had palpable pulses throughout, and brisk capillary refill.  
Multiple pacemaker surveillance notes had been normal and the 
veteran reported that his pacemaker had been functioning 
properly.  An EKG showed a paced rhythm. The diagnoses 
included status post pacemaker placement in 1997; current 
pacemaker check, the veteran's rhythm was regular at a rate 
of 60 beats per minute; and hypertension.  

An April 2007 VA examination addendum notes  that the veteran 
had an echocardiogram.  The examiner reported that the 
results were not consistent with long standing poorly 
controlled hypertension.  The results actually showed normal 
ventricular wall thickness and normal ejection fraction.  

An August 2007 VA examination report reveals that the 
examiner reviewed the claims file, noting the Board's June 
2006 remand instructions and information requested.  The 
examiner reiterated the veteran's history as previously 
provided by the veteran.  Blood pressure readings were 
140/96, 138/98, and 134/86.  Physical examination of the 
heart revealed regular rhythm without murmur or gallop.  A 
chest x-ray showed the pacemaker in satisfactory position and 
the heart was not enlarged.  Cardiac echocardiogram revealed 
normal left ventricular size and systolic function.  The 
estimated left ventricular ejection fraction was 65 percent.  
There was normal left ventricular wall thickness and grade 1 
diastolic dysfunction.  There was a mildly dilated left 
atrium.  Exercise tolerance testing revealed tolerance of 9.1 
METS, with no chest pain.  The test was stopped due to 
dizziness.  The examiner commented that there was no evidence 
of cardiac hypertrophy and the mild left atrial enlargement 
was considered a nonspecific finding.  

The Board notes that none of the examiners indicated that the 
veteran's complaints of dizziness were related to his 
service-connected hypertension disability.  No pertinent 
abnormal clinical findings were noted on any of the VA 
examinations.  

Considering the pertinent medical evidence in light of the 
above, the Board finds that, clearly, the criteria for a 
rating greater than 30 percent for the veteran's 
hypertension, status post pacemaker insertion are not met. 
The veteran has not been diagnosed with chronic congestive 
heart failure or syncope during the appeal period, with few, 
if any, symptoms related to the service-connected 
hypertension disability.  The medical evidence shows that he 
has normal functional capacity.  Although examiners have 
noted the veteran's complaints of dizziness, they have not 
specifically attributed those complaints to the service-
connected hypertension disability and, regardless, have 
appeared not to be significantly concerned by them.  

Moreover, in the absence of any manifestations meeting the 
criteria for a 60 percent rating under the revised criteria, 
no higher schedular rating is warranted.   In this regard, 
the Board notes that the revised rating criteria indicates 
that a 60 percent rating is warranted for a workload of 3 to 
5 METS that results in dyspnea, fatigue,  dizziness, angina, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In the veteran's case,  
however, he has a workload of 9.1 METS and, as noted, no 
physician has related his subjective complaints to functional 
impairment due to the service-connected hypertension 
disability.   Furthermore, his estimated left ventricular 
ejection fraction was 65 percent, which the April 2007 
examiner described as normal ejection fraction.  As such, the 
Board finds that the evidence does not more nearly 
approximate a 60 percent rating under Diagnostic Code 7015.  
The Board notes that under Diagnostic Code 7010, for 
supraventricular arrhythmias, the maximum schedular rating 
available is 30 percent, and the criteria under DC 7011 for 
ventricular arrhythmias (sustained) is identical to the 
criteria under Diagnostic Code 7015, so a higher rating would 
not be warranted under DC 7011 for the same reasons that it 
would not be warranted under Diagnostic Code 7015.  

The next higher rating of 40 percent under the criteria of DC 
7101 for hypertension requires diastolic blood pressure 
predominantly 120 or more.  However, during the pendency of 
the claim, the veteran's diastolic blood pressure has never 
exceeded 112.  Hence, the criteria for a rating greater than 
30 percent, under DC 7101, are not met.

As noted above, the Board has also considered whether 
alternate diagnostic codes could provide the basis for a 
higher rating; however, in this case, as hypertension is the 
veteran's only cardiovascular disability, there are no other 
DCs that would provide the veteran with a rating higher than 
30 percent based on those symptoms alone. 

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that at any 
time pertinent to the appeal, the disability under 
consideration has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of higher 
rating on an extra- schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007). There is simply no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned disability rating).  There also is no 
evidence of frequent periods of hospitalization or evidence 
that the veteran's disability has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, and the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b);  38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

A rating in excess of 30 percent for hypertension, status 
post pacemaker insertion, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


